UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-35164 ONVIA, INC. (Exact name of registrant as specified in its charter) Delaware 91-1859172 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 509 Olive Way, Suite 400, Seattle, Washington 98101 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (206) 282-5170 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[] No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes[X] No Common stock, par value $.0001 per share: 7,329,405 shares outstanding as of October 31, 2013. ONVIA, INC. INDEX Page PART I.FINANCIAL INFORMATION 1 Item 1.Unaudited Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Condensed Consolidated Statement of Stockholders’ Equity 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Company Overview 14 Executive Summary of Operations and Financial Position 21 Seasonality 22 Results of Operations for the Three and Nine Months Ended September 30, 2013 Compared to the Three and Nine Months Ended September 30, 2012 23 Critical Accounting Policies and Management Estimates 25 Liquidity and Capital Resources 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION 29 Item 1.Legal Proceedings 29 Item 1A.Risk Factors 29 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3.Defaults Upon Senior Securities 29 Item 4.Mine Safety Disclosure 29 Item 5.Other Information 29 Item 6.Exhibits 30 SIGNATURES 31 PART I.FINANCIAL INFORMATION Item 1.Unaudited Condensed Consolidated Financial Statements Onvia, Inc. Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) (In thousands, except share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments, available-for-sale Accounts receivable, net of allowance for doubtful accounts of $25 and $42 Prepaid expenses and other current assets Total current assets LONG TERM ASSETS: Property and equipment, net of accumulated depreciation Internal use software, net of accumulated amortization Long-term investments 90 - Deferred tax assets, net of current portion Other long-term assets 92 Total long term assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Unearned revenue, current portion Other current liabilities Total current liabilities LONG TERM LIABILITIES: Unearned revenue, net of current portion Deferred rent, net of current portion Other long-term liabilities Total long term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 10) STOCKHOLDERS’ EQUITY: Preferred stock; $.0001 par value: 2,000,000 shares authorized; no shares issued or outstanding - - Common stock; $.0001 par value: 11,000,000 shares authorized; 8,572,212 and 8,528,307 shares issued; and 7,329,405 and 8,528,281 shares outstanding 1 1 Treasury stock, at cost: 1,242,807 and 26 shares ) - Additional paid in capital Accumulated other comprehensive gain 1 1 Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 1 Onvia, Inc. Condensed Consolidated Statements of Operations and Comprehensive Income Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) (In thousands, except per share data) (In thousands, except per share data) Revenue Subscription $ Content license Management information reports 76 Other 73 69 Total revenue Cost of revenue (exclusive of depreciation and amortization included below) Gross margin Operating expenses: Sales and marketing Technology and development General and administrative Total operating expenses (Loss) / Income from operations ) 40 ) Interest and other income, net 3 9 18 33 Net (loss) / income $ ) $ 49 $ ) $ Unrealized gain / (loss) on available-for-sale securities 1 - (1
